Title: From Thomas Jefferson to Levi Lincoln, 22 June 1808
From: Jefferson, Thomas
To: Lincoln, Levi


                  
                     Dear Sir 
                     
                     Washington June 22. 08.
                  
                  In April 1804 you were so kind as to recieve from mr Barnes 13. D. and to pay the same to the editors of the Chronicle, Democrat, Aegis, & Salem register. being desirous of closing all newspapers accounts and bidding adieu to that kind of reading I have written the inclosed notes to three of the editors. these I should certainly have sent direct, without troubling you, but for the inclosed letter from the editor of the Aegis, in which, from some inaccuracy in keeping his accounts, he asks a second paiment for an epoch which had been regularly paid, the last year of it certainly by yourself; and, as I find by a note, it also was in the year 1803. at the request of Capt. Lewis who put the money into your hands. when the schism in this paper took place, both parties sent it to me for a while but I did not renew my subscription with either, and they ceased sending it to me. what paiments I may have made since 1804. for the Chronicle Democrat and Salem register, I cannot ascertain, but doubtless they can. not knowing who are the present editors I have taken the liberty to ask so much of your time as to direct & forward the inclosed notes to them.
                  We have nothing new except a letter from Armstrong stating that he had detained the Osage, and that she would sail about the 20th. of April for England. she may now be shortly expected, & may bring something interesting from England tho’ not from France, the emperor bring absent. but even from England I count on nothing decisive till our communications to Congress, & their act resting the continuance of the embargo on the revocation of the orders of council, shall become known to the nation. if the embargo fails to open the sea for us, I see no alternative but war so soon as that shall be deemed preferable to a longer continuance of the embargo. I salute you with affectionate esteem & respect 
                  
                     Th: Jefferson 
                     
                  
               